    Case 6:12-cr-00018-JRH Document 1445 Filed 04/12/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION




UNITED STATES OF AMERICA


     V.                                            OR 612-018-02


ANTONIO MARQUETTE MANGRAM




                                     ORDER




     Presently before the Court is Defendant Antonio Marquette

Mangram's    motion    for    early termination         of    supervised       release.

Mangram was sentenced to serve 92 months in prison followed by

five years of supervised release upon his conviction for possession

with intent to distribute a quantity of cocaine.                     Mangram was also

ordered to pay a special assessment of $100 and a $15,000 fine.

     Mangram began his term of supervised release with the United

States Probation Office in this district in                    July 2018 and has

therefore    served    over   half   of   his   term   with     no    issues    of   non-


compliance.     He     has    maintained   a    stable       residence    and    steady

employment; he has not tested positive on any drug screen; and he

has paid the noted monetary obligations.               Neither the United States

Attorney's    Office    nor    Mangram's    supervising         probation       officer

oppose his motion.

     Upon the foregoing, and in consideration of the factors set

forth in 18 U.S.C. § 3553(a), IT IS ORDERED that Mangram's motion
    Case 6:12-cr-00018-JRH Document 1445 Filed 04/12/21 Page 2 of 2



(doc.    1438) is   GRANTED.   Antonio    Marquette   Mangram is      hereby

discharged from his term of supervised release.             The Clerk is

directed to send a copy of this Order to Mr. Kyle Grimes in the

United States Probation Office in Brunswick, Georgia.

        ORDER ENTERED at Augusta, Georgia, this            day of April;

2021.




                                         J. RAitEJAL HALL,/CHIEF JUDGE
                                         UNITED STATES DISTRICT COURT
                                         SOUTHERN   DISTRICT OF GEORGIA
